DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19-20 are objected to because of the following informalities:  the phrase “in response to the changes in the detected motion and proximity of the computing device match the input model defining a gesture” is grammatically incorrect. The examiner believes the word “match” should be changed to “matching” as recited in claim 1. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,509 in view of Bennett, US Patent Publication 2013/0106686. Claims 1-4, 6-7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-6, 8-15, and 21 of U.S. Patent No. 10,078,372 in view of Bennett, US Patent Publication 2013/0106686. Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 20 and 22 of U.S. Patent No. 10,078,372 in view of Bennett, US Patent Publication 2013/0106686. In each situation, the current claims discuss the change of the detected values, which are not recited in the patented claims. However, paragraph 0035 of Bennet describes the gesture motions as including varying motion characteristics over a period of time, such that varying motion includes changes that are detected as given in paragraph 0036. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is broader than the patents. However, all aspects of the current claims are encompassed by and thus anticipated by the patented claims. The chart below shows how the claims of each application correspond to each other.
Current Application
Patented Claims of 10,884,509
Patented Claims of 10,078,372
Patented Claims of 10,353,484
1
1 and 3
1
1 and 2
2
2
1
5
3
3
2
2
4
4
2
3
5
5


6
6
1
5
7
7
8
22
8
8

6
9
9
9
7
10
10
6
8
11
11
9
9
12
12
10
10
13
13
11
11
14
14
12
12
15
15
13
13
16
16
14
14
17
17
5
15
18
18
1
4
19
19 and 3
15
16
20
20 and 3
21
20



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “determine changes in the detected motion” as recited in claims 1, 19, and 20 is not clear and does not precisely define the metes and bounds of the claimed invention, especially with regards to motion. It is not clear what constitutes a change in motion, whether it is a change in speed or acceleration or just a change in displacement as given in paragraph 0056. All other claims are rejected along with the rejected base claim. For purposes of the examination, the claim has been interpreted broadly to include any variance in the motion that is detected. It is noted that the applicant must be careful to avoid a new matter issue as well as there is not enough written description support for determining changes of motion. There is only support for detecting changes of proximity and for recording acceleration values over time and inputting those values. However, the process described in the instant specification merely compares one time series with another.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al., US Patent Publication 2012/0306770.
Regarding independent claim 1, Moore et al. teaches a method, comprising: 
measuring, using a motion sensor of a computing device (motion sensor 202 of figure 2 as given in paragraph 0024 and motion sensor 810 of figure 8 as given in paragraph 0063), motion data representing a detected motion of the computing device (paragraph 0019 recites “device 100 can track motion path 104 using a motion sensor” as shown in figure 1); 
measuring, using a proximity sensor of the computing device (proximity detection subsystem 112 of figure 1 as described in paragraphs 0025-0026 and proximity sensor 814 of figure 8 as given in paragraph 0063), proximity data representing a proximity of the computing device to an object over a duration of the detected motion (paragraphs 0021-0022 describe the proximity sensing, such as proximity to the ear as given by the example of paragraph 0022); 
determining changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity of the computing device (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline);
determining whether the changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline) of the computing device match an input model (paragraph 0031 describes the comparison of the motion data against the stored motion patterns of the input model and paragraph 0041 describes the comparison of the proximity data to an input model of the threshold) defining a gesture (paragraphs 0020 and 0030-0032 describe the gesture recognition based on the motion data and confirmed by the proximity data as given in paragraphs 0021-0022, where paragraph 0030 recites ”Motion identification subsystem 312 is a component of gesture recognition subsystem 110 that is configured to determine whether normalized motion sensor readings 311 matches a known motion pattern.”) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (as paragraph 0040 describes the role of the proximity data in confirming the gesture, both motion and proximity must be defined, as also given in paragraph 0021); and 
in response to the changes in the detected motion and proximity of the computing device matching the input model defining the gesture (as given in paragraphs 0031 and 0041), performing an action associated with the gesture (paragraphs 0023-0024 explain how tasks or actions are performed based on the confirmation of recognized gesture as given in paragraph 0026).
Regarding claim 3, Moore et al. teaches the method of claim 1, further comprising: determining the action associated with the gesture (paragraph 0023 explains how the action is determined based on the gesture) based on a context of the computing device at the time the motion was detected (paragraph 0024 explains how the timestamp used as the temporal context is linked to the gesture recognition).
Regarding claim 4, Moore et al. teaches the method of claim 3, wherein the context comprises a state of an application at the time the motion was detected  (paragraph 0023 provides examples of the various possible actions, where paragraph 0022 gives examples of the specific actions being triggered by the state of applications during motion as in the case of the display being on during motion resulting in the action of turning the display off).
Regarding claim 5, Moore et al. teaches the method of claim 1, wherein the duration of the detected motion can be greater, equal to, or lesser than a duration of the gesture (paragraph 0069 explains how the duration of the gesture of pressing the button is determined to be greater than a duration of the recognized gesture of pressing a button in order to trigger a different action).
Regarding claim 15, Moore et al. teaches the method of claim 1, wherein the measured motion data and measured proximity data are matched to an input model for the gesture comprising moving the computing device towards a user's ear in response to a matching criteria of a plurality of criteria including the measured proximity data matching a pattern of proximity defining decreasing proximity to the object over the duration of the respective gesture (paragraph 0020 describes how the gesture includes putting the device near the ear and paragraph 0025 describes how proximity data can be used with the motion data of paragraph 0024 to recognize a gesture based on matching to stored patterns or input models as given in paragraph 0031).
Regarding claim 18, Moore et al. teaches the method of claim 1, wherein the action associated with the gesture is only performed in response to a determination that a confidence level of the match is above a threshold (paragraphs 0023-0024 explain how tasks or actions are performed based on the confirmation of recognized gesture as given in paragraph 0026 where the threshold to recognize a gesture is the given threshold).
Regarding independent claim 19, Moore et al. teaches a computing device comprising: 
a processor (processor(s) 804 of figure 8 as given in paragraph 0062); 
a proximity sensor (proximity detection subsystem 112 of figure 1 as described in paragraphs 0025-0026 and proximity sensor 814 of figure 8 as given in paragraph 0063) and a motion sensor (motion sensor 202 of figure 2 as given in paragraph 0024 and motion sensor 810 of figure 8 as given in paragraph 0063) each coupled to the processor (as shown in figure 8); 
wherein the processor is configured to: 
measure, using the motion sensor, motion data representing a detected motion of the computing device (paragraph 0019 recites “device 100 can track motion path 104 using a motion sensor” as shown in figure 1); 
measure, using the proximity sensor, proximity data representing a proximity of the computing device to an object over a duration of the detected motion (paragraphs 0021-0022 describe the proximity sensing, such as proximity to the ear as given by the example of paragraph 0022); 
determine changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity of the computing device (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline);
determine whether the changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline) of the computing device match an input model (paragraph 0031 describes the comparison of the motion data against the stored motion patterns of the input model and paragraph 0041 describes the comparison of the proximity data to an input model of the threshold) defining a gesture (paragraphs 0020 and 0030-0032 describe the gesture recognition based on the motion data and confirmed by the proximity data as given in paragraphs 0021-0022, where paragraph 0030 recites ”Motion identification subsystem 312 is a component of gesture recognition subsystem 110 that is configured to determine whether normalized motion sensor readings 311 matches a known motion pattern.”) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (as paragraph 0040 describes the role of the proximity data in confirming the gesture, both motion and proximity must be defined, as also given in paragraph 0021); and 
in response to the changes in the detected motion and proximity of the computing device match the input model defining the gesture (as given in paragraphs 0031 and 0041), perform an action associated with the gesture (paragraphs 0023-0024 explain how tasks or actions are performed based on the confirmation of recognized gesture as given in paragraph 0026).
Regarding independent claim 20, Moore et al. teaches a non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a computing device, wherein the executable instructions, in response to execution by the processor of the computing device (as described in paragraph 0072), cause the computing device to: 
measure, using the motion sensor (motion sensor 202 of figure 2 as given in paragraph 0024 and motion sensor 810 of figure 8 as given in paragraph 0063), motion data representing a detected motion of the computing device (paragraph 0019 recites “device 100 can track motion path 104 using a motion sensor” as shown in figure 1); 
measure, using the proximity sensor (proximity detection subsystem 112 of figure 1 as described in paragraphs 0025-0026 and proximity sensor 814 of figure 8 as given in paragraph 0063), proximity data representing a proximity of the computing device to an object over a duration of the detected motion (paragraphs 0021-0022 describe the proximity sensing, such as proximity to the ear as given by the example of paragraph 0022); 
determine changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity of the computing device (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline);
determine whether the changes in the detected motion (paragraph 0031 describes the motion sensor readings 311 that are plural to include changes) and proximity (paragraph 0031 explains the continuation to the proximity detection subsystem 112 where paragraph 0041 explains the change of the proximity from the reading to the baseline) of the computing device match an input model (paragraph 0031 describes the comparison of the motion data against the stored motion patterns of the input model and paragraph 0041 describes the comparison of the proximity data to an input model of the threshold) defining a gesture (paragraphs 0020 and 0030-0032 describe the gesture recognition based on the motion data and confirmed by the proximity data as given in paragraphs 0021-0022, where paragraph 0030 recites ”Motion identification subsystem 312 is a component of gesture recognition subsystem 110 that is configured to determine whether normalized motion sensor readings 311 matches a known motion pattern.”) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (as paragraph 0040 describes the role of the proximity data in confirming the gesture, both motion and proximity must be defined, as also given in paragraph 0021); and 
in response to the changes in the detected motion and proximity of the computing device match the input model defining the gesture (as given in paragraphs 0031 and 0041), perform an action associated with the gesture (paragraphs 0023-0024 explain how tasks or actions are performed based on the confirmation of recognized gesture as given in paragraph 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, US Patent Publication 2013/0106686 in view of Marvit et al., US Patent 7,365,737. 
Regarding independent claim 1, Bennett teaches a method comprising: 
measuring, using a motion sensor of a computing device (motion sensor described in paragraph 0036), motion data representing a detected motion of the computing device (as described in paragraph 0036); 
measuring, using a proximity sensor of a computing device (sensor such as tactile sensor of paragraph 0036 as touching the device shows proximity), proximity data over a duration of the detected motion (to determine the gestures over a period of time as given in paragraph 0035);
determining changes in the detected motion and proximity of the computing device (paragraph 0035 describes the gesture motions as including varying motion characteristics over a period of time, such that varying motion includes changes that are detected as given in paragraph 0036);
determining whether the changes in the detected motion and proximity of the computing device match an input model (paragraph 0043 describes the gesture information to be an input model) defining a gesture (paragraph 0043 explains that gesture information is sensed and “performances of a gesture motion are compared against some or all of the gesture information to identify the captured gesture motion” based on the stored gesture information, as also explained in paragraph 0077) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (paragraph 0035 explains how gestures are determined over a period of time where the gesture information given in paragraph 0043 includes motion and tracing video, which incorporates location and changes over the duration of the respective gesture); and
in response to changes in the detected motion and proximity of the computing device matching the input model defining the gesture (as given in paragraph 0043 based on detections of paragraphs 0035-0036), Page 2performing the action associated with the gesture (paragraph 0079 explains how when the gesture is finally identified, the control signal is sent to perform the action where paragraph 0078 explains the use of confirmation to identify the gesture).
Bennett is not clear that the proximity sensor is used and measures proximity data representing a proximity of the computing device to an object.
Marvit et al. teaches measuring, using the proximity sensor, proximity data representing a proximity of the computing device to an object (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30). 
It would have been obvious to incorporate the gesture recognition techniques in the use of the phone as taught by Marvit et al. in the system of Bennett. The rationale to combine would be so functionality of the device may correspond to a user's personal precision level such that a user with a high amount of gesture precision may have access to a greater amount of functionality. (column 1, lines 57-67 of Marvit et al.).
Regarding claim 2, Bennett teaches the method of claim 1, further comprising:
determining, based on the determined changes in the detected motion and proximity (paragraph 0035 describes the gesture motions as including varying motion characteristics over a period of time, such that varying motion includes changes that are detected as given in paragraph 0036), a confidence level associated with the match (“confidence levels” described in paragraph 0078 based on matching of gesture input with saved gesture inputs as described in paragraph 0077); 
in response to determining the confidence level is above a threshold, performing an action associated with the gesture (by sending the mapped control signal based on the exceeded threshold confidence level as described in paragraph 0078 where paragraph 0078 explains that “where a correlation between a received gesture input and a particular gesture input signal exceeds a threshold confidence level, the received gesture input can be identified as the gesture input signal and a mapped control signal can be sent” where the control signal is the action associated with the gesture); 
in response to determining the confidence level is below the threshold, prompting for designated confirmatory input (by querying the user for confirmation as given in paragraphs 0077 and 0078 where paragraph 0078 explains that “where the correlation does not exceed this level, the user 302 can be queried for confirmation that the received gesture input is intended to correlate to the one or more gesture input signals to which the received gesture input correlates most closely”), wherein the designated confirmatory input is different from the gesture (user may respond using the user interface using choices as described in paragraph 0149), and Page 2performing the action associated with the gesture in response to receiving designated confirmatory input indicating a positive confirmation to perform the action (paragraph 0079 explains how when the gesture is finally identified, the control signal is sent to perform the action where paragraph 0078 explains the use of confirmation to identify the gesture).
Regarding claim 3, Bennett teaches the method of claim 1, further comprising: determining the action associated with the gesture based on a context of the computing device at the time the motion was detected (paragraphs 0052-0053 explain how the control signal mapped to the gesture can access and control different things based on the item being interacted with, such as the television or webpage through a phone or television, meaning that the action associated with the gesture is based on the application being chosen or used or on a context of being turned on and in focus during the measurements, as explained further by the potential uses given in paragraph 0061).
Regarding claim 4, Bennett teaches the method of claim 3, wherein the context comprises a state of an application at the time the motion data was detected (paragraphs 0052-0053 explain how the control signal mapped to the gesture can access and control different things based on the item being interacted with, such as the television or webpage through a phone or television, meaning that the action associated with the gesture is based on the application being chosen or used or in a state of being turned on and in focus during the measurements and comparisons as particular gestures have individual sequences and mappings to the given application as given in paragraphs 0117-0118, as explained further by the potential uses given in paragraph 0061).
Regarding claim 5, Bennett teaches the method of claim 1, wherein the duration of the detected motion can be greater, equal to, or lesser than a duration of the gesture (paragraph 0036 describes the use of gesture detection and paragraph 0041 goes into detail of how the sensor detects and processes the signals of the entire duration of the motion, regardless of the duration of the stored gesture).
Regarding claim 6, Bennett teaches the method of claim 2, further comprising:
determining the confidence level associated with the match (“confidence levels” described in paragraph 0078 based on matching of gesture input with saved gesture inputs as described in paragraph 0077) based on how closely the measured motion data matches a pattern of motion defined by one of the plurality of input models and how closely the measured proximity data matches a pattern of proximity defined by one of the plurality of input models (paragraph 0077 explains how the motion data and proximity data representing the gesture input is compared with the saved gesture inputs representing the input models and paragraph 0078 explains the use of confidence levels in the comparison of the sensed gesture and the saved input models or gesture inputs as given in paragraph 0077).
Regarding claim 7, Bennett teaches the method of claim 6, further comprising: 
selecting the one of the plurality of input models based on a state of an application at the time the motion data was measured (paragraphs 0052-0053 explain how the control signal mapped to the gesture can access and control different things based on the item being interacted with, such as the television or webpage through a phone or television, meaning that the action associated with the gesture is based on the application being chosen or used or in a state of being turned on and in focus during the measurements and comparisons as particular gestures have individual sequences and mappings to the given application as given in paragraphs 0117-0118, as explained further by the potential uses given in paragraph 0061).
Regarding claim 8, Bennett teaches the method of claim 6, further comprising, 
updating the plurality of input models with the measured motion data and the measured proximity data (the combination or correlation of the stored gesture and the confidence level of the match to the stored gesture where paragraph 0068 also discusses updating the storage of the stored gestures) in response to receiving the designated confirmatory input indicating a positive confirmation to perform the action or designated confirmatory input indicating a negative confirmation to not perform the action (paragraph 0078 explains how the confidence threshold is changed based on input over time, meaning that the correlation between the input is set to more closely match the stored gesture over time).
Regarding claim 9, Bennett teaches the method of claim 1, wherein prompting comprises displaying a message on a display of the computing device (paragraph 0117 describes the display of the computing device being used), and wherein designated confirmatory input indicating a positive confirmation to perform the action or designated confirmatory input indicating a negative confirmation to not perform the action is received via a touchscreen or keyboard of the computing device (paragraph 0083 explains that the input is received via input device 310 that may be a touchscreen or keyboard of a computing device where paragraphs 0077-0078 explain how the gesture is confirmed).
Regarding claim 10, Bennett teaches the method of claim 1 and Bennett teaches further performing or not performing the action based on the confirmation (paragraph 0079 explains how when the gesture is finally identified, the control signal is sent to perform the action). Bennett does not teach the method wherein the prompting comprises announcing, via a speaker of the computing device, a voice prompt; wherein designated confirmatory input indicating a positive confirmation to perform the action or designated confirmatory input indicating a negative confirmation to not perform the action comprising a voice input is received via a microphone of the computing device.
Marvit et al. teaches the computing device wherein the prompting comprises announcing, via a speaker of the computing device, a voice prompt (the device determines the gesture intended through any type of user input including voice as given in column 20, lines 9-23 as audio input where voice is given to be a method of input as given in column 13, lines 4-6); wherein designated confirmatory input indicating a positive confirmation to perform the action or designated confirmatory input indicating a negative confirmation to not perform the action comprising a voice input is received via a microphone of the computing device (column 19, line 48 to column 20, line 9 and column 33, lines 52-67 explain how confirmation is required where the device determines the gesture intended through any type of user input including voice as given in column 20, lines 9-23 as audio input where voice is given to be a method of input as given in column 13, lines 4-6). 
It would have been obvious to incorporate the gesture recognition techniques using precision standards and confirmations through voice as taught by Marvit et al. in the system of Bennett. The rationale to combine would be to be able to accurately perform different functions based on the specific precision level of each user of a device, and thus possibly perform more actions for an accurate user while ensuring that the user’s specific intent has been performed (column 34, lines 12-28 of Marvit et al.).
Regarding claim 11, Marvit et al. teaches further the method of claim 1, wherein the gesture is defined by a displacement of the measured motion correlated to a distance the computing device is moved at the time the detected motion is performed (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30), a speed of the measured motion correlating a speed at which the computing device is moved at the time the detected motion is performed (column 8, lines 18-32 explain how speed is used as a factor of determining the motion), a direction of the displaced distance (column 8, lines 18-32 explain how direction is used as a factor of determining the motion), and a frequency response of the detected motion (column 8, lines 18-32 explain how acceleration magnitude and ratio of motion are used as a factor of determining the motion). 
Regarding claim 12, Marvit et al. teaches further the method of claim 6, wherein determining the confidence level associated with the match further comprises comparing a criterion of a plurality of criteria associated with one of the plurality of input models individually against the motion data or proximity data (column 4, lines 38-42 explain how “movement of the device intended as a gesture may be recognized as by the device as a gesture by matching a series, sequence or pattern of accelerations of the movement to those defining gestures of a gesture database”).
Regarding claim 13, Bennett teaches further the method of claim 12, wherein a weighing function is applied to each criterion in the plurality of criteria associated with one of the plurality of input models based on the significance of the criterion (paragraph 0141 explains the prioritization, or weighing function, used for the input signals based on the higher precedence or significance). 
Regarding claim 14, Marvit et al. teaches further the method of claim 11, wherein the gesture is defined by at least one of decreasing proximity to the object over the duration of the detected motion or increasing proximity to the object over the duration of the detected motion (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30). 
Page 8Regarding claim 15, Bennett teaches the method of claim 1, wherein the measured motion data and measured proximity data are matched to an input model for the gesture (paragraph 0043 explains that gesture information is sensed and “performances of a gesture motion are compared against some or all of the gesture information to identify the captured gesture motion” based on the stored gesture information, as also explained in paragraph 0077) comprising moving the computing device towards a user's ear (to determine Eartouch as given in paragraph 0031).
Bennett does not clearly explain action in response to matching criteria of a plurality of criteria including the measured proximity data matching a pattern of proximity defining decreasing proximity to the object over the duration of the respective gesture.
Marvit et al. teaches action in response to matching criteria of a plurality of criteria including the measured proximity data matching a pattern of proximity defining decreasing proximity to the object over the duration of the respective gesture (column 4, lines 38-42 explain how “movement of the device intended as a gesture may be recognized as by the device as a gesture by matching a series, sequence or pattern of accelerations of the movement to those defining gestures of a gesture database” and column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30).
It would have been obvious to incorporate the gesture recognition techniques in the use of the phone as taught by Marvit et al. in the system of Bennett. The rationale to combine would be so functionality of the device may correspond to a user's personal precision level such that a user with a high amount of gesture precision may have access to a greater amount of functionality. (column 1, lines 57-67 of Marvit et al.).
Regarding claim 17, Bennett teaches the method of claim 1, and Bennett teaches further measuring the motion data (paragraph 0036 explain how the user’s motion with respect to the device is obtained) and proximity data (such as tactile sensor of paragraph 0036 as touching the device shows proximity).
Bennett does not teach the method further comprising: prior to measuring the data, receiving a selection indicating selection of a contact entry, the contact entry having a plurality of phone numbers stored in memory; and wherein performing the action comprises: prompting a user to select a phone number of the plurality of phone numbers for dialing; receiving a voice input selecting the phone number; and dialing the phone number. 
Marvit et al. teaches the method further comprising: 
prior to measuring the data, receiving a selection indicating selection of a contact entry (column 16, lines 22-32), the contact entry having a plurality of phone numbers stored in memory (column 16, lines 22-32); and
 wherein performing the action comprises: 
prompting a user to select a phone number of the plurality of phone numbers for dialing (based on the hierarchy as given in column 16, lines 22-32); 
receiving a voice input selecting the phone number (column 16, line 31 and column 33, lines 52-67 explain how confirmation is required, where the device determines the gesture intended through any type of user input including voice as given in column 13, lines 4-6); and 
dialing the phone number (“execution of actions” given in column 16, lines 22-32).
It would have been obvious to incorporate the gesture recognition techniques in the use of the phone as taught by Marvit et al. in the system of Bennett. The rationale to combine would be to be able to allow a user to more easily navigate a menu or dimension too large for the desktop and to ensure that the user is not required to memorize as much information, thus increasing functionality and capability of the device through menu flattening (column 16, lines 44-50 of Marvit et al.).
Regarding claim 18, Bennett teaches the method of claim 1, wherein the action associated with the gesture is only performed in response to a determination that a confidence level of the match is above a threshold (by sending the mapped control signal based on the exceeded threshold confidence level as described in paragraph 0078 where paragraph 0078 explains that “where a correlation between a received gesture input and a particular gesture input signal exceeds a threshold confidence level, the received gesture input can be identified as the gesture input signal and a mapped control signal can be sent” where the control signal is the action associated with the gesture).
Regarding independent claim 19, Bennett teaches a computing device comprising: 
a processor (processing circuitry and system described in paragraph 0034);
a proximity sensor (sensor described in paragraph 0036) and a motion sensor (motion sensor described in paragraph 0036) each coupled to the processor (as described in paragraph 0034);
wherein the processor is configured to: 
measure, using the motion sensor, motion data representing a detected motion of the computing device (as described in paragraph 0036); 
measure, using the proximity sensor (such as tactile sensor of paragraph 0036 as touching the device shows proximity), proximity data over a duration of the detected motion (to determine the gestures over a period of time as given in paragraph 0035);
determine changes in the detected motion and proximity of the computing device (paragraph 0035 describes the gesture motions as including varying motion characteristics over a period of time, such that varying motion includes changes that are detected as given in paragraph 0036);
determine whether the changes in the detected motion and proximity of the computing device match an input model (paragraph 0043 describes the gesture information to be an input model) defining a gesture (paragraph 0043 explains that gesture information is sensed and “performances of a gesture motion are compared against some or all of the gesture information to identify the captured gesture motion” based on the stored gesture information, as also explained in paragraph 0077) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (paragraph 0035 explains how gestures are determined over a period of time where the gesture information given in paragraph 0043 includes motion and tracing video, which incorporates location and changes over the duration of the respective gesture); and
in response to changes in the detected motion and proximity of the computing device match the input model defining the gesture (as given in paragraph 0043 based on detections of paragraphs 0035-0036), Page 2perform the action associated with the gesture (paragraph 0079 explains how when the gesture is finally identified, the control signal is sent to perform the action where paragraph 0078 explains the use of confirmation to identify the gesture).
Bennett is not clear that the proximity sensor is used measures proximity data representing a proximity of the computing device to an object.
Marvit et al. teaches measuring, using the proximity sensor, proximity data representing a proximity of the computing device to an object (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30). 
It would have been obvious to incorporate the gesture recognition techniques in the use of the phone as taught by Marvit et al. in the system of Bennett. The rationale to combine would be so functionality of the device may correspond to a user's personal precision level such that a user with a high amount of gesture precision may have access to a greater amount of functionality. (column 1, lines 57-67 of Marvit et al.).
Regarding independent claim 20, Bennett teaches a non-transitory machine readable medium having tangibly stored thereon executable instructions (described in paragraph 0166) for execution by a processor (processing circuitry and system described in paragraph 0034)  of a computing device, wherein the executable instructions, in response to execution by the processor of the computing device, cause the computing device to:
measure, using the motion sensor (motion sensor described in paragraph 0036), motion data representing a detected motion of the computing device (as described in paragraph 0036); 
measure, using the proximity sensor (sensor such as tactile sensor of paragraph 0036 as touching the device shows proximity), proximity data over a duration of the detected motion (to determine the gestures over a period of time as given in paragraph 0035);
determine changes in the detected motion and proximity of the computing device (paragraph 0035 describes the gesture motions as including varying motion characteristics over a period of time, such that varying motion includes changes that are detected as given in paragraph 0036);
determine whether the changes in the detected motion and proximity of the computing device match an input model (paragraph 0043 describes the gesture information to be an input model) defining a gesture (paragraph 0043 explains that gesture information is sensed and “performances of a gesture motion are compared against some or all of the gesture information to identify the captured gesture motion” based on the stored gesture information, as also explained in paragraph 0077) based on changes in the detected motion and changes in the proximity of the computing device to the object over the duration of the detected motion (paragraph 0035 explains how gestures are determined over a period of time where the gesture information given in paragraph 0043 includes motion and tracing video, which incorporates location and changes over the duration of the respective gesture); and
in response to the changes in the detected motion and proximity of the computing device match the input model defining the gesture (as given in paragraph 0043 based on detections of paragraphs 0035-0036), Page 2perform the action associated with the gesture (paragraph 0079 explains how when the gesture is finally identified, the control signal is sent to perform the action where paragraph 0078 explains the use of confirmation to identify the gesture).
Bennett is not clear that the proximity sensor is used measures proximity data representing a proximity of the computing device to an object.
Marvit et al. teaches measuring, using the proximity sensor, proximity data representing a proximity of the computing device to an object (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30). 
It would have been obvious to incorporate the gesture recognition techniques in the use of the phone as taught by Marvit et al. in the system of Bennett. The rationale to combine would be so functionality of the device may correspond to a user's personal precision level such that a user with a high amount of gesture precision may have access to a greater amount of functionality. (column 1, lines 57-67 of Marvit et al.).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken individually or in combination, teach the limitations given including increasing a sampling rate of the proximity sensor in response to the detected motion.
The closest prior art of Marvit et al. teaches the method of claim 1, further comprising: wherein the gesture (column 4, lines 38-42 explain how “movement of the device intended as a gesture may be recognized as by the device as a gesture by matching a series, sequence or pattern of accelerations of the movement to those defining gestures of a gesture database”) is defined by at least one of decreasing proximity to the object over the duration of the respective gesture and increasing proximity to the object over the duration of the respective gesture (column 6, lines 1-7 explain how the distance to the objects is obtained as part of the identification, where distance is the proximity, and the amount, which is increasing or decreasing over the duration of the gesture, is determined as given further in column 6, lines 17-30).
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Applicant contends that Moore et al. does not teach matching both the motion and proximity data to recognize a gesture as Moore et al. uses the proximity to confirm and not to recognize the gesture. The examiner disagrees. The recognition and confirmation together make up the recognition process. The fact that the proximity data is used after the motion data in a two-factor process does not mean that it is not used in the recognition process. Both sets of data are used by Moore et al. to completely recognize the gesture. It is also noted that the applicant cites paragraphs 0074, 0087, and 0088 of the current application as support for the amendments. Paragraph 0074 recites "The input model 192 may define one or more criteria to be considered when determining if a detected motion 194…" and Moore et al. uses the same one or more criteria. The phrase “one or more” does not require both to be performed simultaneously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627